Citation Nr: 0711239	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  00-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for cluster headaches.

2.  Entitlement to an initial increased evaluation for a 
disability of the left foot/ankle, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for a disability 
of the right foot/ankle, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an initial increased evaluation for chin 
numbness, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial compensable evaluation for 
maxillary cysts due to pulpless teeth.

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

7.  Entitlement to an evaluation in excess of 30 percent for 
paroxysmal tachycardia.
8.  Entitlement to service connection for speech disability, 
secondary to service-connected residuals of jaw surgery.

9.  Entitlement to service connection for a sleep disability.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

11.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for 
depression.

12.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

A June 1999 rating decision, in pertinent part, granted 
service connection for cluster headaches and assigned a 10 
percent evaluation, effective March 16, 1995; granted service 
connection for tendonitis, left ankle/foot and assigned a 10 
percent evaluation effective March 16, 1995; and increased 
the evaluation for tendonitis, right ankle/foot to 10 percent 
effective March 16, 1995.  A September 1999 rating decision, 
in pertinent part, granted service connection for chin 
numbness and assigned a noncompensable evaluation, effective 
January 15, 1997; granted service connection for mouth cysts 
and assigned a noncompensable evaluation, effective January 
15, 1997; denied a compensable evaluation for hearing loss; 
denied an evaluation in excess of 30 percent for paroxysmal 
ventricular tachycardia; determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for depression; and denied 
service connection for dental caries, a speech disorder 
secondary to jaw surgery, a sleep disorder, and PTSD.  A 
March 2000 rating decision, in pertinent part, denied 
entitlement to TDIU.  The veteran subsequently perfected this 
appeal.

A travel board hearing was held before the undersigned in 
July 2002.  A copy of the hearing transcript is associated 
with the claims folder and has been reviewed.

On December 19, 2002, the Board of Veterans' Appeals (Board) 
ordered further development in this case.  Thereafter, it was 
sent to the Board's Evidence Development Unit to undertake 
the requested development.

In October 2003, the Board remanded the case for further 
development.

By a June 2006 rating decision, the RO increased the 
evaluation for chin numbness to 10 percent, effective January 
15, 1997, and also increased the evaluations to 20 percent 
for tendonitis of both right and left foot/ankle.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the issues of 
increased ratings for service-connected chin numbness, and 
tendonitis of the left and right ankle/foot remain in 
appellate status.

The Board also notes that the Court has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Entitlement to TDIU requires consideration of the 
effect on employability of all service-connected 
disabilities.  The claim of service connection for a sleep 
disability may be impacted by the adjudication of the claims 
of service connection for psychiatric disability.  Therefore, 
the decision on the remanded claims could have a significant 
impact on the outcome of the veteran's TDIU and sleep 
disability claims and the Board finds these issues to be 
inextricably intertwined.  Thus, adjudication of the TDIU and 
sleep disability claims will be held in abeyance pending 
further development.

The following issues are addressed in the remand portion of 
the decision:  increased rating claims for cluster headaches 
and paroxysmal tachycardia; service connection claim for PTSD 
and sleep disability; new and material evidence claim for 
depression; and TDIU claim.  These issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has mild pes planus, bilaterally; mild valgus 
angulation of the great toe on the right, with bunion 
formation and hammertoe deformities, bilaterally.  The 
evidence fails to show that the veteran has ankylosis or 
severe bilateral foot symptomatology.  The veteran is in 
receipt of the maximum evaluation for limited motion of the 
ankles.

2.  Residuals of a seventh cranial nerve injury, claimed as 
chin numbness, results in no more than moderate, incomplete 
paralysis. 

3.  The objective evidence of record reflects that the 
veteran exhibits bilateral hearing loss manifested by hearing 
acuity at level I hearing acuity, bilaterally.  

4.  The preponderance of the evidence is against a finding 
that the veteran currently has a speech disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent for disability of the right foot/ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2006).

2.  The criteria for an evaluation greater than 20 percent 
for disability of the right foot/ankle have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2006).

3.  The criteria for a compensable evaluation for mouth cysts 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7805 
(effective prior to, and since, August 30, 2002).

4.  The criteria for an evaluation in excess of 10 percent 
for numbness of the chin have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Codes 8207, 8407 (2006).  

5.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006).

6.  A speech disability was not incurred or aggravated during 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in October 2002, 
January 2003, March 2005, and May 2006.  Collectively, those 
letters informed the veteran to send any evidence pertinent 
to his claim that he has in his possession, informed him of 
the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, records from the VA Medical 
Centers in Houston and West Los Angeles/Bakersfield, and 
"QTC" examination reports.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

By the May 2006 letter, the veteran was advised as to how VA 
determines disability ratings and effective dates, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered. Fenderson v. 
West, 12 Vet. App. 119 (1999).


Left and Right Foot/Ankle

Service medical records show that the veteran had bilateral 
ankle problems, and was subsequently granted service 
connection for same.  

The veteran's service-connected bilateral foot/ankle 
disability is currently rated as 20 percent disabling, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5271.  
Diagnostic Code 5271 provides a 10 percent disability 
evaluation for "moderate" limited motion of an ankle and a 
maximum evaluation of 20 percent for "marked" limited motion.  
Greater evaluations for ankle disabilities, e.g. 30 and 40 
percent, are appropriate for disabilities involving ankylosis 
under Diagnostic Code 5270.
Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 20 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  For ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  A 40 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2006).

Diagnostic Code 5284 contemplates other foot injuries.  This 
code provides for a 10 percent evaluation for "moderate" 
symptoms, a 20 percent evaluation for "moderately severe" 
symptoms, a 30 percent evaluation for "severe" symptoms, and 
a maximum evaluation of 40 percent for actual loss of use of 
the foot, 38 C.F.R. § 4.71a, Diagnostic Code 5284 and Note, 
i.e. "when no effective function remains other than that 
which would be equally well served by an amputation stump ... 
with use of a suitable prosthetic appliance."  38 C.F.R. § 
4.63 (2006).

Evidence relevant to the severity of the veteran's bilateral 
ankle/foot disabilities includes a March 2004 examination 
report.  According to such report, there was evidence of mild 
effusion of the right ankle, and at rest, the right ankle was 
in a more plantar-flexed position than the left ankle.  There 
was a slight in-toed gait, right greater than the left.  Both 
Achilles tendons were tight.  Dorsiflexion of the ankles is 
zero and plantar flexion is restricted to 40 degrees, 
bilaterally.  There was increased laxity of the lateral right 
ankle ligaments, and there was an increased ability to invert 
the right ankle, as compared to the left.  There was evidence 
of pain on motion of the ankles.  There was no evidence of 
any additional loss of range of motion due to pain.  There 
was evidence of weakened movements and excess fatigability on 
repeated movement.  There was a flattening of the 
longitudinal arches and there was valgus at the heels in 
relationship to the Achilles tendons.  There was no plantar 
tenderness at the insertion of the plantar fascia on the 
bottom of the heels.  There was numbness to light touch and 
tenderness to touch on the plantar aspect of both heels.  
There was also numbness to light touch on both ankles and 
feet.  Supination of the feet was to 20 degrees.  There was 
no evidence of plantar fasciitis.  X-rays of the feet were 
taken during the examination and the report noted mild pes 
planus, bilaterally, mild valgus angulation of the great toe 
on the right, with bunion formation and hammertoe 
deformities, bilaterally; no impression was given.

On review, the Board finds that evaluations in excess of 20 
percent are not warranted for service-connected disabilities 
of the left and right foot/ankle.  In this regard, the Board 
notes that the veteran is in receipt of the maximum 
evaluation for limited motion of the ankles pursuant to 
Diagnostic Code 5271.  Therefore, a higher evaluation is not 
available under such code.  There is no basis for an 
evaluation in excess of 20 percent based on limitation of 
motion due to any functional loss, as the veteran is 
receiving the maximum schedular evaluation for limitation of 
motion of both ankles.  See Johnston v. Brown, 10 Vet.App. 80 
(1997). 

A higher evaluation is also not warranted, pursuant to 
Diagnostic Code 5270, for ankylosis of the ankle, as the 
objective evidence of record fails show that either of the 
veteran's ankles is ankylosed.

As to a higher rating under Diagnostic Code 5284, the Board 
does not find that the veteran's symptomatology rises to a 
severe level, such that a higher evaluation is warranted.  
Significantly, on March 2004 VA examination, the examiner 
specifically noted that the functional impairment of the 
right ankle is moderately severe; the functional impairment 
of the left ankle, as well as right foot and left foot, was 
regarded as moderate.   

In sum, the Board concludes that the preponderance of the 
evidence of record indicates that the veteran is currently 
properly rated as 20 percent disabled for his service-
connected bilateral foot/ankle disabilities.

As the preponderance of the evidence is against the increased 
rating claims for bilateral foot/ankle disabilities, the 
benefit-of-the-doubt doctrine does not apply, and increased 
ratings must be denied. 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Chin Numbness

During service, the veteran underwent mandibular surgery.  He 
is currently in receipt of a 10 percent evaluation for chin 
numbness, pursuant to Diagnostic Codes 7899-8407.  

Disabilities involving the seventh cranial nerve may be 
evaluated based on paralysis, neuritis, or neuralgia.  38 
C.F.R. § 4.124a, Diagnostic Codes 8207, 8307, 8407.  
Paralysis is dependent upon relative loss of innervation of 
facial muscles.  It is rated under Diagnostic Code 8207, 
which provides a 10 percent evaluation for incomplete, 
moderate paralysis of the seventh cranial nerve; a 20 percent 
evaluation for incomplete, severe paralysis; and a 30 percent 
evaluation for paralysis that is complete.  Cranial neuritis 
is characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, and 
is to be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis under the criteria of Diagnostic Code 8207.  See 38 
C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8307.  Cranial 
neuralgia is characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, 
again to be rated on the same scale, but with a maximum equal 
to moderate incomplete paralysis under the criteria of 
Diagnostic Code 8207.  See 38 C.F.R. § 4.124, 4.124a, 
Diagnostic Code 8407.  

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted.  In this regard, a March 2004 VA 
examiner indicated that the paralysis in the chin region was 
incomplete.  He further noted that sensation to light touch, 
pinprick, and temperature had decreased in the chin region, 
just below the lower lip to a moderate degree.  Based on 
these medical findings, the Board finds that the veteran's 
"chin numbness" is consistent with no more than moderate 
and incomplete paralysis of the seventh cranial nerve.  As 
the evidence fails to show that the veteran's incomplete 
paralysis of the seventh cranial nerve is severe, a higher 
evaluation is not warranted.

As the preponderance of the evidence is against the increased 
rating claim for chin numbness/paralysis of the seventh 
cranial nerve, the benefit-of-the-doubt doctrine does not 
apply, and increased ratings must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2006); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).



Mouth Cysts

The veteran is currently in receipt of a noncompensable 
evaluation for mouth cysts, pursuant to Diagnostic Codes 
7299-7805.  

Pursuant to Diagnostic Code 7805, scars may be rated on 
limitation of function of the affected part, however, the 
Board notes that it has not been shown that the veteran has 
limitation of function due to any mouth cysts.  On March 2004 
VA dental examination, the examiner noted that the veteran's 
occlusion is stable and his range of motion is normal.  As 
there is no evidence of limitation of motion of the mouth, a 
compensable evaluation for service-connected mouth cysts is 
not warranted under Diagnostic Code 7805.  A higher 
evaluation is also not warranted under Diagnostic Code 7800, 
as there is no evidence of disfigurement.  Significantly, on 
March 2004 examination, no cysts were found on the veteran's 
mandible.  

As the preponderance of the evidence is against the increased 
rating claim for mouth cysts, the benefit-of-the-doubt 
doctrine does not apply, and increased ratings must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 
Gilbert, supra.


Bilateral Hearing Loss Claim

The veteran's service connected bilateral hearing loss is 
currently assigned a noncompensable evaluation pursuant to 
Diagnostic Code 6100.  The assignment of a disability 
evaluation for hearing impairment is derived by a purely 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2006).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2006).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2006).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2006).

Evidence relevant to the severity of the veteran's hearing 
loss is a March 2004 VA audiological examination report.  
According to such report, pure tone thresholds, in decibels, 
were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
45
20
35
60
65
LEFT
18
15
20
20
15

Speech discrimination testing scores revealed speech 
recognition ability of 94 percent in the right ear; and 96 
percent in the left ear.

Considering the competent evidence of record, the March 2004 
audiometric testing results, the veteran has level I hearing 
acuity, bilaterally.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VI (2006).  The application of the Ratings 
Schedule establishes that a noncompensable rating for 
bilateral hearing loss is warranted under Diagnostic Code 
6100, Tables VI, VII (2006).  The audiometric results of 
record do not reflect an exceptional pattern of hearing loss, 
thus, an alternative method for evaluating hearing impairment 
is not for application.  See 38 C.F.R. § 4.86.  Therefore, 
the Board finds that a compensable evaluation for bilateral 
hearing loss is not warranted.

The Board is cognizant that the veteran has reported 
difficulty in understanding speech, other than face-to-face.  
He contends that his hearing loss is more severe than VA 
acknowledges, and that he is deserving of an increased 
disability rating for his service-connected bilateral hearing 
loss.  While the veteran's statements may be considered 
credible with regard to his subjective complaints pertaining 
to his hearing problems, the Board notes that medical 
diagnoses involve questions that are beyond the range of 
common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Because the record does not show that the 
veteran is a medical professional, with the training and 
expertise to provide clinical findings regarding the degree 
of disability associated with his service connected hearing 
loss, his statements are not competent evidence for the 
purpose of establishing entitlement to a higher disability 
evaluation for that disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The preponderance of the evidence is against the veteran's 
increased rating claim for bilateral hearing loss.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).
III.  Service Connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Entitlement to Service Connection for a Speech Disability

The veteran asserts that he is entitled to service connection 
for a speech disability, claimed as secondary to service-
connected residuals of jaw surgery.  On review, however, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran currently has a speech disability.  
In this regard, on March 2004 VA neurological examination, 
the examiner noted that the veteran's speech complaints were 
very minor, and significantly, a speech defect was not 
obvious during the evaluation.  Similarly, a different 
examiner who conducted the March 2004 VA examination of the 
mouth indicated that the veteran's speech appears to be 
intelligible and no speech defect was noted.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran currently has a speech disability, thus, his service 
connection for pertinent disability on both a direct and 
secondary basis must be denied.  See Brammer, supra.




ORDER

Entitlement to an initial increased evaluation for a 
disability of the left foot/ankle, currently evaluated as 20 
percent disabling, is denied.

Entitlement to an increased evaluation for a disability of 
the right foot/ankle, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an initial increased evaluation for chin 
numbness, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an initial compensable evaluation for mouth 
cysts is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to service connection for a speech disability is 
denied.


REMAND

The veteran asserts that he is entitled to an evaluation in 
excess of 10 percent for cluster headaches.  During a March 
2004 VA neurological examination, the examiner noted that the 
veteran suffered from moderate to severe cluster headaches.  
The examiner further indicated that the veteran has 
prostrating and debilitating attacks and recommended that he 
see a neurologist for further treatment.  Also, the veteran 
complained of photophobia.

Under Diagnostic Code 8100, which contemplates migraine 
headaches, a maximum of a 50 percent disability rating may be 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating may be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months. A 10 percent 
rating may be assigned with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a.

Given that the veteran's headaches appear to have migraine 
features, the Board finds it necessary to ascertain whether 
the migraine headaches are a part of the service-connected 
cluster headaches.  In other words, it is necessary to 
determine whether the migraine headaches are related to the 
in-service head injury.  

The veteran is seeking to reopen a service connection claim 
for depression, last denied in September 1999.  At that time 
it was determined that, although the veteran was being 
treated for depression, the record did not contain a medical 
opinion linking the veteran's depression to his period of 
service.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. 

VCAA letters dated in January 2001 and February 2004 are 
associated with the claims folder and advise the veteran what 
evidence is necessary to substantiate his underlying service 
connection claim for depression.  However, these letters did 
not discuss the basis for the denial in the prior decision.  
Thus, these letters do not comply with the Kent ruling.

With regard to the veteran's claim for tachycardia, the Board 
notes that according to an October 2006 statement, the 
veteran's representative noted that the veteran, in the three 
months prior, had received treatment for his heart at the 
VAMC in Seattle.  The Board finds that all outstanding 
records from Seattle VAMC should be obtained.
With regard to the veteran's service connection claim for 
PTSD, the Board notes that on March 2004 VA psychiatric 
examination, the examiner diagnosed the veteran with PTSD, 
noting that PTSD is due to pre-military, military, and post 
military experiences.  The veteran reported three major 
stressors, to include: 1).  Injured his head during an in-
service jeep accident; 2).  "Heard about" six service 
members rolling over a cliff and dying; and  3) Witnessed a 
fellow service member being engulfed in flames after lighting 
a kerosene stove.  The examiner stated that these traumatic 
military experiences do appear to bother the veteran 
significantly.  Review of the record shows that in June 1982, 
the veteran "bumped" his head and developed headaches, 
thereafter.  The record is not clear as to the circumstances 
surrounding this incident.  The other reported stressors have 
not been verified.  Based on the findings of the March 2004 
examination, the Board finds that another examination is 
necessary in order to clarify whether the veteran has PTSD 
based on the verified stressor (injuring his head).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the service connection claim 
for depression; and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed to grant the veteran's 
service connection claim (i.e., competent 
evidence that current depression is 
related to service).  This notice is 
outlined by the Court in Kent, supra.  
The notification letter should also 
advise the veteran of the evidence and 
information that is necessary to 
establish entitlement to his underlying 
service connection claim.

2.  The RO should request and associate 
all outstanding medical records from the 
VA Medical Center in Seattle.   

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected cluster 
headaches.  The claims folder must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should comment as to whether 
the veteran's migraine headache features 
are related to his service-connected 
cluster headaches.  Any opinion should be 
reconciled with the March 2004 opinion 
noting the possibility that current 
headaches could be related to post-
service stress.  

If the migraine features are related to 
service, the examiner should provide an 
assessment of the frequency of any 
prostrating attacks - how many 
prostrating attacks in a month over the 
last several months.  All opinions 
expressed should be supported by complete 
rationale.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of the veteran's PTSD.  The 
examiner should specify (1) whether the 
injury to the veteran's head in June 1982 
alone is sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and service.

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiners prior to the 
examination.

5.  Thereafter, the RO should re-
adjudicate the veteran's increased rating 
claims for cluster headaches and 
paroxysmal tachycardia; service 
connection claims for PTSD and sleep 
disability; new and material evidence 
claim for depression; and TDIU claim, 
taking into consideration the newly 
obtained evidence.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


